We consider that the only matter before us for judicial determination is whether Mr. Justice Morsehauser had jurisdiction to determine the motion. A notice of motion does not in itself bring the case within the control of any particular justice. Jurisdiction is obtained by a particular justice only when the notice of motion is brought on for hearing, and not by a service of the notice. At the time when the order to show cause was signed by Mr. Justice Morsehauser the motion had not been brought on for a hearing at Nyaek. Therefore we reach the conclusion that Mr. Justice Morsehauser had jurisdiction to entertain and determine the question, and so decide. Order affirmed, without costs. Blackmar, P. J., Rich, Kelly, Manning and Young, JJ., concur.